DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicants’ amendment to the claims filed on 09/30/2022 in response to the restriction requirement mailed on 08/01/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1-28 are pending.
Election/Restrictions
4.	Applicant’s election without traverse of Group I, claims 1-26 in the reply filed on 09/30/2022 is acknowledged.
5.	Claims 27 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/30/2022.
	Claims 1-26 are pending and examined on the merits.
Priority
6.	Acknowledgement is made of applicants’ claimed domestic priority to U.S. Provisional Application Nos. 63/116157, filed on 11/19/2020, 63/069699, filed on 08/24/2020, 63/068316, filed on 08/20/2020, 63/045815, filed on 06/29/2020, 63/022276, filed on 05/08/2020, and 62/986477, filed on 03/06/2020.
Information Disclosure Statement
7.	The IDSs filed on 04/13/2022, 06/02/2022, 06/14/2022, and 09/30/2022 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

8.	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located in Figures 5, 6, 7, 8, 9, 10, 27, 34, 35, 36, 37, 38, 51, 54, and 56.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 
Specification
9.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  In the instant case, paragraphs 00194, 00257, 00312, 00314, 00320, 00327, and 00331 of the disclosure as filed contain embedded hyperlinks.
Claim Objections
10.	Claims 4-5 are objected to because of the following informalities:  Claims 4-5 make reference to a figure that is within the specification.  MPEP 2173.05(s) states “[w]here possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).”  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “optimally” in claims 9-12 is a relative term which renders the claim indefinite. The term “optimally” is not defined by the claim, and while it is acknowledged the disclosure in paragraph 00195 states “optimally aligned” in the context of two or more nucleic acids or polypeptide sequences, generally refers to two (e.g., in a pairwise alignment) or more (e.g. in a multiple sequence alignment) sequences that have been aligned to maximal correspondence of amino acids residues or nucleotides, for example, as determined by the alignment producing a highest or “optimized” percent identity score, such disclosure is considered exemplary and non-limiting.  Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 112(a)
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claims 1 and 3-26 are drawn to an engineered nuclease system comprising: a. an endonuclease configured to be selective for a protospacer adjacent motif (PAM) sequence comprising 5’-YYn-3’, wherein said endonuclease is a class 2, Type V Cas endonuclease, wherein said endonuclease comprises WED II and PAM-interacting domains having at least 90% sequence identity to WED II and PAM-interacting domains of SEQ ID NO:  215 or a variant thereof; and b. an engineered guide RNA, wherein said engineered guide RNA is configured to form a complex with said endonuclease and said engineered guide RNA comprises a spacer sequence configured to hybridize to a target nucleic acid sequence.  The structure of the class 2, type V Cas endonuclease variant is unlimited.
	Claim 2 is drawn to the engineered nuclease system of claim 1, wherein said WED II and PAM interacting domains comprise a sequence having at least 80% sequence identity to residues 575-645 of SEQ ID NO:  215 or a variant thereof.  The structure of the claimed class 2, type V Cas endonuclease variant is unlimited.
In this case, the specification discloses the following representative species of the genus of class 2, type V Cas endonuclease variants as encompassed by the claims (i.e. class 2, type V Cas endonuclease comprising the amino acid sequence of SEQ ID NO:  215 and comprising the amino acid sequence of SEQ ID NO:  215 with the exception of mutations corresponding to positions S168, E172, N577 and Y170 of SEQ ID NO:  215).  There are no other drawings or structural formulas disclosed of variant endonucleases as encompassed by the claims.  The reference of Singh et al. (Current Protein and Peptide Science, 2017; examiner cited) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].  The reference of Zhang et al. (Structure, 2018; examiner cited) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].  An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Here, the disclosure fails to teach which combination of substitutions and modifications to a polypeptide retains the function and characteristics of a class 2, type V endonuclease.  Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. Accordingly, one of skill in the art would not accept the disclosure of . class 2, type V Cas endonuclease comprising the amino acid sequence of SEQ ID NO:  215 and comprising the amino acid sequence of SEQ ID NO:  215 with the exception of mutations corresponding to positions S168, E172, N577 and Y170 of SEQ ID NO:  215 as being representative of all variants of class 2, type V Cas endonucleases as encompassed by the claims. As such, the specification, taken with the pre-existing knowledge in the art of protein chemistry, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph. 
B.	Scope of Enablement
15.	Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a class 2, type V Cas endonuclease comprising the amino acid sequence of SEQ ID NO:  215 and comprising the amino acid sequence of SEQ ID NO:  215 with the exception of mutations corresponding to positions S168, E172, N577 and Y170 of SEQ ID NO:  215, does not reasonably provide enablement for all class 2, type V Cas endonuclease variants as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	(A) The breadth of the claims:  Claims 1 and 3-26 are drawn to an engineered nuclease system comprising: a. an endonuclease configured to be selective for a protospacer adjacent motif (PAM) sequence comprising 5’-YYn-3’, wherein said endonuclease is a class 2, Type V Cas endonuclease, wherein said endonuclease comprises WED II and PAM-interacting domains having at least 90% sequence identity to WED II and PAM-interacting domains of SEQ ID NO:  215 or a variant thereof; and b. an engineered guide RNA, wherein said engineered guide RNA is configured to form a complex with said endonuclease and said engineered guide RNA comprises a spacer sequence configured to hybridize to a target nucleic acid sequence.  The structure of the class 2, type V Cas endonuclease variant is unlimited.
	Claim 2 is drawn to the engineered nuclease system of claim 1, wherein said WED II and PAM interacting domains comprise a sequence having at least 80% sequence identity to residues 575-645 of SEQ ID NO:  215 or a variant thereof.  The structure of the claimed class 2, type V Cas endonuclease variant is unlimited.
C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of the claimed class 2, type V Cas endonuclease is unlimited.  The reference of Singh et al. (Current Protein and Peptide Science, 2017; examiner cited) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].
The reference of Zhang et al. (Structure, 2018; examiner cited) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].
	It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working examples of class 2, type V Cas endonuclease, i.e. class 2, type V Cas endonuclease comprising the amino acid sequence of SEQ ID NO:  215 and comprising the amino acid sequence of SEQ ID NO:  215 with the exception of mutations corresponding to positions S168, E172, N577 and Y170 of SEQ ID NO:  215.  Other than these working examples, the specification fails to disclose any other working examples of class 2, type V Cas endonuclease variants. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 102
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17.	Claim(s) 1-4, 6-8, and 14-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamano et al. (US Patent Application Publication 2019/0264186 A1; cited on IDS filed on 04/13/2022).
18.	Claims 1-4, 6-8 and 14-25 are drawn to an engineered nuclease system comprising: a. an endonuclease configured to be selective for a protospacer adjacent motif (PAM) sequence comprising 5’-YYn-3’, wherein said endonuclease is a class 2, Type V Cas endonuclease, wherein said endonuclease comprises WED II and PAM-interacting domains having at least 90% sequence identity to WED II and PAM-interacting domains of SEQ ID NO:  215 or a variant thereof; and b. an engineered guide RNA, wherein said engineered guide RNA is configured to form a complex with said endonuclease and said engineered guide RNA comprises a spacer sequence configured to hybridize to a target nucleic acid sequence.  
19.	With respect to claims 1-2, Yamano et al. teach an engineered nuclease system comprising an endonuclease configured to selected for a PAM sequence comprising 5’-YYn-3’ [see Abstract; paragraph 0041], wherein said endonuclease is a Cpf1 (Cas12 or class 2 type V Cas endonuclease) wherein said endonuclease comprises WED II and PAM-interacting domains [see Abstract; paragraphs 0040-0041]; and an engineered guide RNA, wherein said guide RNA is configured to form a complex with said endonuclease and said engineered guide RNA comprises a spacer sequence configured to hybridize to a target nucleic acid sequence [see Abstract; paragraphs 0040-0041, 0048-0050, 0062].  Although the breadth of the WED II and PAM interacting domains is unlimited with respect to the sequence in view of the phrase “variant thereof” in claims 1 and 2, Yamano et al. does teach that the endonuclease is a CPf1 from Francisella novicida, Acidaminococcus sp., and Lachnospiraceae bacterium, which are disclosed in Figure 6 of the present disclosure as having the claimed WED-II and PAM sequences that are identical to the WED II and PAM domains of SEQ ID NO:  215.  Accordingly, it is the examiner’s position that the Cpf1 of Yamano et al. would inherently be 90% identical to the WED-II and PAM sequences of SEQ ID NO:  215 in claim 1 and 80% identical to residues 575-645 of SEQ ID NO:  215.  
	With respect to claim 3, Yamano et al. teach the engineered nuclease system wherein said guide RNA comprises a sequence that is at least 80% identical to the non-degenerate nucleotides of SEQ ID NO:  3609 [see Abstract; paragraphs 0040-0041, 0048-0050, 0062 and alignment attached as APPENDIX A].
	With respect to claim 4, Yamano et al. teach an engineered nuclease system comprising an endonuclease configured to selected for a PAM sequence comprising 5’-YYn-3’ [see Abstract; paragraph 0041], wherein said endonuclease is a Cpf1 (Cas12 or class 2 type V Cas endonuclease) wherein said endonuclease comprises RuvCI, RuvCII, and RuvCIII domains [see Abstract; paragraphs 0040-0041; Figure 25]; and an engineered guide RNA, wherein said guide RNA is configured to form a complex with said endonuclease and said engineered guide RNA comprises a spacer sequence configured to hybridize to a target nucleic acid sequence [see Abstract; paragraphs 0040-0041, 0048-0050, 0062].  Yamano et al. teach that the endonuclease is a CPf1 from Francisella novicida, Acidaminococcus sp., and Lachnospiraceae bacterium, which are disclosed in Figure 6 of the present disclosure as having the claimed RuvCI, RuvCII, and RuvCIII domains.  Accordingly, it is the examiner’s position that the Cpf1 of Yamano et al. would inherently be 80% identical to the RuvCI, RuvCII, and RuvCIII domains of SEQ ID NO:  215 and comprise the catalytic residues in Fig. 6A.
	With respect to claim 6, Yamano et al. teach the engineered nuclease system wherein said guide RNA comprises a sequence complementary to a eukaryotic, fungal, plant, mammalian, or human genomic polynucleotide sequence [see paragraphs 0664].
	With respect to claim 7, Yamano et al. teach the engineered nuclease system wherein said guide RNA falls within the range of 30-250 nucleotides in length [see paragraph 0062].
	With respect to claim 8, Yamano et al. teach the engineered nuclease system wherein said endonuclease comprises one or more nuclear localization sequences proximal to an N- or C-terminus of said endonuclease [see paragraph 0065].
	With respect to claim 14, Yamano et al. teach the engineered nuclease system, further comprising a single- or double- stranded DNA repair template comprising from 5’ to 3’ a first homology arm comprising a sequence of at least 20 nucleotides 5’ to said target deoxyribonucleic acid sequence a synthetic DNA sequence of at least 10 nucleotides, and a second homology arm comprising a sequence of at least 20 nucleotides 3’ to said target sequence [see paragraphs 0294-0307].
	With respect to claim 15, Yamano et al. teach the engineered nuclease system wherein said first or second homolog arm comprises at least 40 nucleotides [see paragraph 0307].
	With respect to claim 16, Yamano et al. teach the engineered nuclease system wherein said first and second homology arms are homologous to a genomic sequence of a eukaryote [see paragraph 0293].
	With respect to claim 17, Yamano et al. teach the engineered nuclease system wherein said single- or double- stranded DNA repair template comprises a transgene donor [see paragraphs 0202 and 0294-0307].
	With respect to claim 18, Yamano et al. teach the engineered nuclease system furst comprising a DNA repair template comprising a double-stranded DNA segment flanked by one or two single-stranded DNA segments [see paragraphs 0052, 0294-0300].
	With respect to claim 19, Yamano et al. teach the engineered nuclease system wherein said single-stranded DNA segments are conjugated to 5’ ends of said double stranded DNA segment [see paragraphs 0052, 0294-0307].
	With respect to claim 20, Yamano et al. teach the engineered nuclease system wherein said single stranded DNA segments are conjugated to the 3’ ends of said double-stranded DNA segment [see paragraph 0052, 0294-0307].
	With respect to claim 21, Yamano et al. tach the engineered nuclease system wherein said single-stranded DNA segments have a length that falls within the range of 4 to 10 nucleotide bases [see paragraphs 0052, 0294-0307].
	With respect to claim 22, Yamano et al. teach the engineered nuclease system wherein said single-stranded DNA segments have a nucleotide sequence complementary to a sequence within said spacer sequence [see paragraphs 0052, 0294-0307].
	With respect to claim 23, Yamano et al. teach the engineered nuclease system wherein said double-stranded DNA sequence comprises an enhancer, promoter, protein-coding sequence, miRNA, RNA coding sequence or a transgene [see paragraphs 0118-0120, 0294-0307].
	With respect to claim 24, Yamano et al. teach the engineered nuclease system wherein said double-stranded DNA sequence is flanked by a nuclease cut site [see paragraphs 0294-0307].
	With respect to claim 25, Yamono et al. teach the engineered nuclease system wherein said sequence homology is determined by BLASTP [see paragraph 0608].
Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano et al. (US Patent Application Publication 2019/0264186 A1; cited on IDS filed on 04/13/2022).
22.	The relevant teachings of Yamano et al. as applied to claims 1-4, 6-8, and 14-25 are set forth in the 102(a)(1) rejection above.
	With respect to claim 26, Yamano et al. teach an engineered nuclease system comprising an endonuclease configured to selected for a PAM sequence comprising 5’-YYn-3’ [see Abstract; paragraph 0041], wherein said endonuclease is a Cpf1 (Cas12 or class 2 type V Cas endonuclease) wherein said endonuclease comprises WED II and PAM-interacting domains [see Abstract; paragraphs 0040-0041]; and an engineered guide RNA, wherein said guide RNA is configured to form a complex with said endonuclease and said engineered guide RNA comprises a spacer sequence configured to hybridize to a target nucleic acid sequence [see Abstract; paragraphs 0040-0041, 0048-0050, 0062].  Although the breadth of the WED II and PAM interacting domains is unlimited with respect to the sequence in view of the phrase “variant thereof” in claims 1 and 2, Yamano et al. does teach that the endonuclease is a CPf1 from Francisella novicida, Acidaminococcus sp., and Lachnospiraceae bacterium, which are disclosed in Figure 6 of the present disclosure as having the claimed WED-II and PAM sequences that are identical to the WED II and PAM domains of SEQ ID NO:  215.  Accordingly, it is the examiner’s position that the Cpf1 of Yamano et al. would inherently be 90% identical to the WED-II and PAM sequences of SEQ ID NO:  215 in claim 1 and 80% identical to residues 575-645 of SEQ ID NO:  215.  Yamono et al. teach the engineered nuclease system wherein said sequence homology is determined by BLASTP [see paragraph 0608], and the default BLOSUM62 scoring matrix setting gap costs at existence of 11 and extension of 1.  
	Although Yamono et al. does not explicitly teach wherein the parameters of a wordlength are 3, an expectation of 10 and using a conditional compositional score matrix adjustment, MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  It is the examiner’s position that it is within the level of one of ordinary skill in the art to optimize the algorithm parameters in BLASTP and one of ordinary skill in the art would desire to do so in order to capture additional polypeptides that are homologous with the desired sequence.  
Conclusion
23.	Status of the claims:
	Claims 1-28 are pending.
	Claims 27-28 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-26 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A
Yamano et al. with SEQ ID NO:  3609

RESULT 1
NASEQ2_10252022_172950

  Query Match             87.0%;  Score 17.4;  DB 1;  Length 43;
  Best Local Similarity   94.7%;  
  Matches   18;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          2 AAUUUCUACUGUUGUAGAU 20
              |||||||||| ||||||||
Db          1 AAUUUCUACUCUUGUAGAU 19